Name: Council Regulation (EU) 2017/762 of 25 April 2017 amending Regulation (EU) No 479/2013 on the waiver from the requirement to submit entry and exit summary declarations for Union goods that are moved across the Neum corridor
 Type: Regulation
 Subject Matter: Europe;  European construction;  tariff policy;  trade;  organisation of transport
 Date Published: nan

 3.5.2017 EN Official Journal of the European Union L 114/1 COUNCIL REGULATION (EU) 2017/762 of 25 April 2017 amending Regulation (EU) No 479/2013 on the waiver from the requirement to submit entry and exit summary declarations for Union goods that are moved across the Neum corridor THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act of Accession of Croatia, and in particular Article 43 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Point (a) of Article 4 of Council Regulation (EU) No 479/2013 (1) provides for a waiver from the requirement to submit entry and exit summary declarations for Union goods that are moved across the Neum corridor, where the consignments of Union goods have a total value not exceeding EUR 10 000 and where the Union goods are accompanied by invoices or transport documents fulfilling the conditions in point (b) of that Article (the waiver). (2) The threshold of EUR 10 000 was established by reference to the threshold of an equivalent value which was laid down in Article 317(4) of Commission Regulation (EEC) No 2454/93 (2). (3) Following the entry into force of the Union Customs Code in Regulation (EU) No 952/2013 of the European Parliament and of the Council (3), Article 317(4) of Regulation (EEC) No 2454/93 has been replaced by Article 126(1) of Commission Delegated Regulation (EU) 2015/2446 (4), which provides for a threshold of EUR 15 000. In order to ensure the uniform application of the Union customs legislation, it is therefore appropriate to align the scope of the waiver to that threshold. (4) For reasons of legal certainty and legal clarity, certain references in Regulation (EU) No 479/2013 should be updated. (5) It is therefore appropriate to amend Regulation (EU) No 479/2013 accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 479/2013 is amended as follows: (1) in Article 2, point (1) is replaced by the following: (1) Union goods  means Union goods  as defined in point (23) of Article 5 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (*1); (*1) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).;" (2) Article 4 is amended as follows: (a) in point (a), the figure EUR 10 000 is replaced by the figure EUR 15 000; (b) point (b)(i) is replaced by the following: (i) include at least the particulars referred to in the first subparagraph of Article 126(2) of Commission Delegated Regulation (EU) 2015/2446 (*2); (*2) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1).." Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 April 2017. For the Council The President I. BORG (1) Council Regulation (EU) No 479/2013 of 13 May 2013 on the waiver from the requirement to submit entry and exit summary declarations for Union goods that are moved across the Neum corridor (OJ L 139, 25.5.2013, p. 1). (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (3) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (4) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1).